Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Kyron Dylnn Adams, Appellant                          Appeal from the 124th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 46,639-
 No. 06-18-00178-CR         v.                         B). Memorandum Opinion delivered by
                                                       Justice Burgess, Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Carter,* participating.     *Justice
                                                       Carter, Retired, Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Kyron Dylnn Adams, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 20, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk